Citation Nr: 0722116	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

2.  Entitlement to service connection for restless leg 
syndrome.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2002 and 
December 2002 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claims for service connection for restless leg 
syndrome, bilateral hearing loss, and tinnitus.  In April 
2006, the Board remanded the above claims to the RO for 
compliance with the Veterans Claims Assistance of Act of 2000 
(VCAA) and thereafter for adjudication de novo.  The claims 
were then considered by the RO and denied on the merits in a 
March 2007 rating decision.  The case was certified to the 
Board in June 2007 and the veteran now continues his appeal.

Also on appeal is a July 2005 RO decision that denied the 
veteran's claim for an evaluation in excess of 30 percent for 
PTSD.  In correspondence received in August 2005 the veteran 
expressed disagreement with the denial of this claim.  The 
Board remanded the issue in April 2006 for issuance of a 
statement of the case, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  A statement of the case was furnished in 
June 2006 and the veteran thereafter filed a timely 
substantive appeal in July 2006.

In December 2004, VA received a private physician's 
statement, the contents of which indicate that the veteran 
desires to file a claim of entitlement to VA compensation for 
mouth ulcers as secondary to his service-connected PTSD.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by 
occupational and social impairment due to depressed mood, 
anxiety, hypervigilence, memory flashbacks, panic attacks, 
chronic sleep impairment, and mild memory loss, but is 
generally functioning satisfactorily, with the ability to 
converse normally with others, socialize with his family and 
friends, interact with the community at large, maintain 
routine behavior patterns, and attend to his daily self-care.

2.  The veteran's restless leg syndrome did not have its 
onset during his period of active duty and is not secondarily 
related to his service-connected disabilities.

3.  The bilateral hearing loss did not have its onset during 
his period of active duty.

4.  The veteran's tinnitus did not have its onset during his 
period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Restless leg syndrome was not incurred, nor is it 
presumed to have been incurred in military service, and is 
not proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  Bilateral hearing loss was not incurred, nor is it 
presumed to have been incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

4.  Tinnitus was not incurred, nor is it presumed to have 
been incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  In this case, the veteran's service 
connection claims were received in April 2002.  He was 
notified of the provisions of the VCAA as they pertained to 
service connection claims in correspondence dated in August 
2002, June 2005, and June 2006.  His claim for an increased 
rating for PTSD was received in December 2004, and he was 
notified of the provisions of the VCAA as they pertained to 
increased rating claims in correspondence dated in June 2005 
and March 2006.     

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate these 
claims and has been provided opportunities to submit such 
evidence in that regard.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate these claims 
during the course of this appeal.  His service medical 
records and all relevant private and VA treatment records 
dated from 1948 - 2006, which relate to his post-service 
treatment for restless leg syndrome, bilateral hearing loss, 
tinnitus, and to his current psychiatric state have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence in this 
regard that has not otherwise been requested or obtained.  
The Board notes that the veteran reported at a March 2006 
hearing that he was in receipt of Social Security 
Administration (SSA) retirement benefits, but that he was not 
receiving any SSA disability benefits.  Therefore, obtaining 
his SSA records would be of no assistance in substantiated 
his claims.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating these specific claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination with respect to these issues and 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  In March 2006, the veteran was furnished 
notice of the VCAA that complied with the Court's holding in 
Dingess.  Therefore, to move forward with adjudication of the 
claim for an increased rating for PTSD would not cause any 
prejudice to the veteran.

Increased evaluation for post-traumatic stress disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.



70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

2.  Entitlement to service connection for restless leg 
syndrome.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2002 and 
December 2002 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claims for service connection for restless leg 
syndrome, bilateral hearing loss, and tinnitus.  In April 
2006, the Board remanded the above claims to the RO for 
compliance with the Veterans Claims Assistance of Act of 2000 
(VCAA) and thereafter for adjudication de novo.  The claims 
were then considered by the RO and denied on the merits in a 
March 2007 rating decision.  The case was certified to the 
Board in June 2007 and the veteran now continues his appeal.

Also on appeal is a July 2005 RO decision that denied the 
veteran's claim for an evaluation in excess of 30 percent for 
PTSD.  In correspondence received in August 2005 the veteran 
expressed disagreement with the denial of this claim.  The 
Board remanded the issue in April 2006 for issuance of a 
statement of the case, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  A statement of the case was furnished in 
June 2006 and the veteran thereafter filed a timely 
substantive appeal in July 2006.

In December 2004, VA received a private physician's 
statement, the contents of which indicate that the veteran 
desires to file a claim of entitlement to VA compensation for 
mouth ulcers as secondary to his service-connected PTSD.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by 
occupational and social impairment due to depressed mood, 
anxiety, hypervigilence, memory flashbacks, panic attacks, 
chronic sleep impairment, and mild memory loss, but is 
generally functioning satisfactorily, with the ability to 
converse normally with others, socialize with his family and 
friends, interact with the community at large, maintain 
routine behavior patterns, and attend to his daily self-care.

2.  The veteran's restless leg syndrome did not have its 
onset during his period of active duty and is not secondarily 
related to his service-connected disabilities.

3.  The bilateral hearing loss did not have its onset during 
his period of active duty.

4.  The veteran's tinnitus did not have its onset during his 
period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Restless leg syndrome was not incurred, nor is it 
presumed to have been incurred in military service, and is 
not proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  Bilateral hearing loss was not incurred, nor is it 
presumed to have been incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

4.  Tinnitus was not incurred, nor is it presumed to have 
been incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  In this case, the veteran's service 
connection claims were received in April 2002.  He was 
notified of the provisions of the VCAA as they pertained to 
service connection claims in correspondence dated in August 
2002, June 2005, and June 2006.  His claim for an increased 
rating for PTSD was received in December 2004, and he was 
notified of the provisions of the VCAA as they pertained to 
increased rating claims in correspondence dated in June 2005 
and March 2006.     

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate these 
claims and has been provided opportunities to submit such 
evidence in that regard.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate these claims 
during the course of this appeal.  His service medical 
records and all relevant private and VA treatment records 
dated from 1948 - 2006, which relate to his post-service 
treatment for restless leg syndrome, bilateral hearing loss, 
tinnitus, and to his current psychiatric state have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence in this 
regard that has not otherwise been requested or obtained.  
The Board notes that the veteran reported at a March 2006 
hearing that he was in receipt of Social Security 
Administration (SSA) retirement benefits, but that he was not 
receiving any SSA disability benefits.  Therefore, obtaining 
his SSA records would be of no assistance in substantiated 
his claims.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating these specific claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination with respect to these issues and 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  In March 2006, the veteran was furnished 
notice of the VCAA that complied with the Court's holding in 
Dingess.  Therefore, to move forward with adjudication of the 
claim for an increased rating for PTSD would not cause any 
prejudice to the veteran.

Increased evaluation for post-traumatic stress disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2006)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.



70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The history of the veteran's claim shows that by rating 
action of August 1996, he was awarded service connection and 
a 10 percent evaluation for PTSD.  The RO determined that the 
veteran's PTSD was associated with combat-related stressors 
he encountered during his service in World War II.  A rating 
action in December 2002 increased the disability rating to 30 
percent.  The veteran did not appeal the evaluation assigned.  
The current appeal stems from his application to reopen his 
claim for a rating increase, which was received by VA in 
December 2004.  As his entitlement to compensation for PTSD 
is already established and an increased disability rating is 
the only matter at issue, the Board need only concern itself 
with evidence showing the present level of impairment caused 
by this psychiatric disability from the date of claim.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

A private otolaryngologist reported in a December 2004 that 
the veteran had mouth ulcers which were a physical 
manifestation of psychiatric stress associated with his PTSD.

A June 2005 statement from the veteran's PTSD counselor at 
Vet Center shows that the veteran re-experienced vivid 
memories of his combat experiences on a daily basis and had 
sleeping problems due to interruptions by nightmares with 
accompanying panic.  The counselor believed that the 
veteran's PTSD had worsened over the course of the past 18 
months.

The report of a June 2005 VA psychiatric examination shows 
that the veteran complained of PTSD-related nightmares twice 
per week, with daily intrusive thoughts relating to his 
wartime stressors.  He reported that he avoided exposure to 
stimuli such as grilling meat, viewing books or televised 
media about World War II (particularly the Asian Pacific 
Theater of Operations), Japanese food, and Fourth of July 
celebrations with fireworks displays, as these triggered his 
PTSD symptoms.  He also avoided discussing the war except 
around fellow veterans, although this was a rare occurrence.  
He otherwise denied having any emotional difficulties, a 
foreshortened sense of the future, or anhedonia or loss of 
interest in engaging in his favorite activities.  His 
concentration was good, but he had an exaggerated startle 
response to stimuli such as firecrackers, and also 
hypervigilence and a constant state of wariness.  His mood 
was irritable.  He took no psychotropic medications for his 
PTSD at the time of the examination but occasionally 
participated in group counseling.  He reported that he was a 
widower after his wife passed away four years earlier, which 
made him feel sad and lonely, but that he had several good 
friends, one of whom he took walks with regularly, and that 
he enjoyed going out for dinner and to watch films.  The 
veteran was currently retired and lived with his grown son.

On mental status examination, the veteran appeared nervous.  
He established good eye contact with the examiner and his 
speech was normal.  His affect was constricted, but with 
normal intensity and no emotional lability.  His mood was 
mildly irritable, his thought process was logical, and his 
thought content was without suicidal or homicidal ideation, 
delusional thinking, or auditory or visual hallucinations.  
His attention and concentration were grossly normal and his 
insight and judgment was good.  The diagnoses were PTSD with 
a GAF score of 60, indicating moderate psychiatric symptoms 
or moderate difficulty in social and occupational 
functioning.

In written statements in support of his claim, the veteran 
reported that his PTSD symptoms gave him nightmares and 
interfered with his sleep and that he often woke up in a 
nervous sweat.  

VA outpatient records dated June 2005 - December 2006 show 
that the veteran received psychiatric counseling for PTSD 
manifested by disturbed sleep, hyperarousal, depression and 
anxiety.  The records include August - September 2006 
treatment notes reflecting that the veteran was doing fairly 
well with his social structure and that he spent time with 
his neighbors and family, attended church services, and was 
involved in local activities.  He did not have any suicidal 
or homicidal ideation, delusions, hallucinations, or 
psychotic symptoms.  His GAF scores during this period ranged 
from 47 - 62, indicating, at worst, serious psychiatric 
symptoms and serious impairment in social, occupational, or 
school functioning.  The records indicate that he was placed 
on prescriptions of the psychotropic medications Zolpidem and 
Trazodone beginning in November 2005, with mixed results due 
to some side effects associated with these drugs. 

A December 2006 statement from the veteran's PTSD counselor 
at Vet Center shows that the veteran experienced recurrent 
and intrusive distressing recollections of stressful events 
from service on a daily basis and was having feelings of 
detachment and estrangement from others and problems 
sleeping.

The transcript of a December 2006 RO hearing shows that the 
veteran testified that his PTSD caused him to have depression 
and disturbed sleep, in which he frequently awoke in a 
nervous sweat several times per night.  He reported that he 
had friends, including a neighbor with whom he used to go on 
regular walks until his back problems made it too difficult 
for him to do so.  He denied having any suicidal ideation.  

The report of a VA psychiatric examination conducted in 
January 2007 shows that the veteran reported similar PTSD 
symptoms and problems as noted in the prior examination of 
June 2005, including disturbed sleep, intrusive thoughts of 
his wartime experiences, and avoidance of any stimuli that 
would remind him of his World War II experiences in the Asian 
Pacific Theater of Operations.  The veteran occupied his time 
taking walks, engaging in his hobby of birdwatching, and 
reading books.  Although he was a widower, he reported that 
he had good friends and was  interactive with his family, 
including his son, brother, and nephew.  

On mental status examination, the veteran was an 86-year-old 
man who was casually attired and appeared younger than his 
stated age.  He was cooperative with the examiner.  His motor 
movements and speech were normal.  His mood was mildly sad 
and he exhibited an appropriate and normal range of affect.  
He denied having any active suicidal or homicidal ideation, 
although he admitted to some passive suicidal thoughts.  He 
also denied having any hallucinations, ideas of reference, or 
paranoid ideation.  His thoughts were logical, goal-directed, 
and coherent.  He displayed evidence of mild short-term 
memory impairment.  He was diagnosed with PTSD with a GAF 
score of 60, indicating moderate psychiatric symptoms or 
moderate difficulty in social and occupational functioning.  
He was deemed competent to manage his own funds

The Board has considered the foregoing evidence and finds 
that the disability picture presented by it more closely 
approximates the criteria for a 30 percent evaluation.  
Assignment of a 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In the present case, it is evident that the veteran's PTSD 
does not produce more than moderate impairment of his ability 
to function in a social and occupational setting.  His 
primary problems are from his sleeping problems and daily 
intrusive thoughts relating to his wartime memories, which 
cause him to be irritable, hypervigilant, and constantly 
wary, and which cause him to deliberately avoid situations 
where he may be exposed to sensory stimuli that may provoke 
intrusive thoughts about his wartime stressors.  His symptoms 
are sufficiently severe as to warrant treatment through 
counseling and prescriptions of psychotropic medication.  
However, notwithstanding these PTSD symptoms, the veteran is 
demonstrably able to interact with the community at large and 
is not socially isolated from others.  He maintains contact 
with his friends and family and is able to engage in social 
activities outside of his home, including dining out, 
watching films, attending church services, and participating 
in personal hobbies such as birdwatching.  His GAF scores 
range from 47 to 60, reflecting no worse than serious 
impairment in his occupational and social functioning, but as 
recently as his VA examination of January 2007, he had a GAF 
score of 60, indicating only moderate occupational and social 
impairment.  In view of these findings, the Board concludes 
that the veteran's constellation of psychiatric 
symptomatology more closely meets the criteria for a 30 
percent evaluation.  See 38 C.F.R. § 4.7 (2006).  

Assignment of a 50 percent evaluation contemplates social and 
occupational impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In this regard, the Board notes that the 
clinical evidence does not reflect that the veteran's PTSD is 
currently manifested by psychiatric symptoms that 
substantially match or otherwise more closely approximate the 
criteria for a 50 percent evaluation.

In view of the foregoing discussion, the Board finds that the 
evidence does not establish entitlement to an evaluation 
greater than 30 percent for PTSD.  The veteran's appeal in 
this regard is therefore denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for restless leg syndrome.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records show no record of 
complaints or findings related to involuntary leg tremors 
while resting that are indicative of onset of restless leg 
syndrome during active duty.  Post-service medical records 
include the report of a May 1948 VA examination, which shows 
normal neurological findings and also contains no mention of 
any complaints relating to leg tremors or involuntary 
twitching of the lower extremities.

Pursuant to his claim for VA compensation for restless leg 
syndrome, the veteran stated in written correspondence and in 
oral testimony presented before the RO and the Board in 
hearings conducted in December 2003 and March 2006, 
respectively, that his leg tremor symptoms, which were 
manifested by tingling sensations and pain in his lower 
extremities, primarily in his thigh area, with occasional 
shaking and spasms that would occur at night, began as early 
as 1946 when he left service and that he had been told they 
were related to his service-connected PTSD.  He also 
suggested that they were due to constant spraying of DDT 
insect repellant during his service in the Pacific Theater of 
Operations during World War II.

The veteran underwent a VA peripheral nerves examination in 
June 1997.  He denied having subjective symptoms that might 
indicate significant peripheral neuropathy such as 
paresthesias, weakness, or decreased ability to appreciate 
temperature.  Neurological examination was "intact" with 
regard to peripheral nerve function.  The examiner noted that 
the veteran had a long-standing history of "spasms" in the 
legs which had responded well to treatment with Klonopin.  
The symptoms appeared to be most consistent with a diagnosis 
of restless leg syndrome.  Private medical records dated 1985 
- 2000 show treatment on several occasions for what was 
medically described as a generalized hyperreflexia as well as 
lower extremity discomfort secondary to nocturnal restless 
legs that was treated with Klonopin.  Although the veteran 
reported a history of onset of restless leg symptoms 
extending back to around the time of his military service, 
none of these records contain any physician's opinion that 
objectively links the diagnosis of restless leg syndrome to 
the veteran's period of active duty.  (In this regard, the 
Board notes that in addition to PTSD, the veteran is also 
presently service-connected for hypertension and paroxysmal 
supraventricular tachycardia with palpitations (both 
secondary to PTSD), and residuals of malaria, but that no 
physician has ever etiologically associated the veteran's 
restless leg syndrome to any of these disabilities.)  

The Board has considered the evidence and finds that there is 
no basis to allow the veteran's claim for service connection 
for restless leg syndrome.  His service medical records do 
not show onset of this disability during active duty, and to 
the extent that restless leg syndrome represents a 
neurological disorder, there is no evidence of onset of any 
chronic organic disease of the nervous system to a 
compensable degree within the one-year presumptive period 
following his separation from active duty in January 1946.  
Furthermore, there is no clinical evidence that establishes a 
nexus between his restless leg syndrome and service, or 
otherwise presents an etiological link between his restless 
leg syndrome and his service-connected disabilities.  

To the extent that the veteran asserts that there exists a 
nexus between his restless leg syndrome and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran's appeal with regard to his claim 
of entitlement to service connection for restless leg 
syndrome must be denied.  Because the evidence in this case 
is not approximately balanced with respect to this specific 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for bilateral hearing loss and tinnitus.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  The Board notes that the current objective evidence 
establishes that the veteran has met the regulatory threshold 
criteria for having hearing loss in each ear that is 
disabling for purposes of determining his eligibility for VA 
compensation.  

The veteran's service medical records show no complaints or 
findings related to tinnitus or defective hearing.  On 
examination for separation from service, normal hearing 
acuity findings on whispered voice testing, recorded as 
15/15, were noted for each ear. 

On examination by the VA in May 1948, no complaints of 
tinnitus or defective hearing were presented and no diagnosis 
of tinnitus or hearing loss was presented.  The examination 
report shows that the veteran was able to hear ordinary 
conversation at distances of 20 feet with either ear.

VA medical records show that the veteran was seen at an 
audiology clinic in January 1995 with complaints of tinnitus 
and decreased hearing of 30 years duration.  He was seen by 
an audiologist in March 1995 and reported that he had 
undergone a gradual onset of hearing loss in both ears. He 
reported a history of noise exposure and constant tinnitus.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
85
LEFT
30
25
40
70
75

The clinical assessment was mild to severe/profound, 
symmetrical, sensorineural hearing loss in both ears.  
Amplification with an electronic hearing aid was recommended.

The veteran underwent a VA audiological examination in July 
1997.  The veteran complained of an annoying tinnitus 
bilaterally which was worse in the right ear.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
70
80
LEFT
30
25
40
55
65

The veteran underwent a VA audiology examination in June 
1998.  He reported that his tinnitus had started two years 
after his treatment for malaria in service.  He was using VA-
issued amplification that worked well and provided some 
relief from the tinnitus.  His pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
75
LEFT
35
30
40
60
75

The diagnoses were bilateral sensorineural hearing loss and 
bilateral tinnitus.

In the veteran's written correspondence in support of his 
claim, and in his oral testimony presented before the RO and 
the Board at hearings conducted in December 2003 and March 
2006, respectively, he presented his essential contentions 
that his hearing loss and tinnitus were the result of his 
exposure to acoustic trauma during service that was 
associated with combat noises, including gunfire and 
explosions, and also that his duties in service as a wireless 
high-speed Morse code radio operator exposed him to high-
frequency electronic noise emanating from radio headphones 
that he used to listen to signals at maximum volume.  In this 
regard, the veteran's military records reflect that he served 
as a radio operator with Company B of the 98th Signal 
Battalion of the United States Army, and that according to 
the unit history of the 98th Signal Battalion, this unit 
operated in a combat area in the Pacific Theater of 
Operations in support of allied forces.  The veteran 
testified that his post-service career was in the banking and 
finance business, and that he was not exposed to any loud 
noises in his post-service career, nor did he engage in any 
recreational activities or hobbies, such as hunting, that 
would involve exposure to loud noises.  The transcript of a 
December 2006 RO hearing shows, in pertinent part, that the 
veteran worked for over five decades in the banking industry, 
and he thereafter worked for several more years for a 
surgical company until his retirement.

VA outpatient treatment reports dated from 1997 - 2002 show 
that the veteran's bilateral hearing loss and tinnitus were 
regularly monitored and that he received occasional 
adjustments or upgrades to his electronic hearing aids.   

The Board has considered the above evidence but finds that it 
does not establish an objective link between the veteran's 
military service and his hearing loss and tinnitus.  The 
evidence shows that the actual time of onset of both 
disabilities did not occur during active duty or that hearing 
loss or tinnitus were manifest to a compensable degree within 
the one-year presumptive period following his discharge from 
service in January 1946, such that service connection for 
hearing loss or tinnitus could be granted on a presumptive 
basis as an organic disease of the nervous system.  Although 
the medical records reflect that the veteran reported a 
history of exposure to acoustic trauma in service, there is 
no clinical opinion that objectively establishes a nexus 
between his bilateral hearing loss and tinnitus to this 
reported history.  Furthermore, none of the audiological 
treatment or examination reports indicate that the veteran's 
bilateral hearing loss and tinnitus are traumatic in nature 
and the result of noise exposure. 

To the extent that the veteran asserts that there exists a 
nexus between his bilateral hearing loss and tinnitus and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran's appeal with regard to his claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus must be denied.  Because the evidence in 
this case is not approximately balanced with respect to these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation above 30 percent for PTSD is denied.

Service connection for restless leg syndrome is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


